Order entered August 9, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00187-CV

                             JULIO NOE CONTRERAS, Appellant

                                                 V.

                           COOPER EXCAVATION, INC., Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-00932

                                             ORDER
       Before the Court are appellant’s August 8, 2019 motion for a second extension of time to

file his brief and appellee’s August 9, 2019 response in opposition. We DENY the motion. We

ORDER the brief be filed no later than August 19, 2019 and again caution that failure to comply

will result in dismissal of the appeal without further notice.


                                                        /s/      ROBERT D. BURNS, III
                                                                 CHIEF JUSTICE